DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation wherein a display comprises at least one circuit substrate having a light-reflective wiring pattern on a surface thereof; light-emitting element chips; pedestals onto which at least one of the light-emitting element chips are mounted; a plurality of sealing lenses on each of the pedestals, each sealing lens covering a whole area of the one or more light-emitting element chips; and a reflective sheet having an opening corresponding to each pedestal and being over an entire area above the circuit substrate, wherein the pedestals are mounted on the at least one circuit substrate, the pedestals are formed of a water-repellant agent, and the pedestals are formed integrally with the wiring pattern, and wherein the one or more light-emitting element chips are driven by a current through the light- reflective wiring pattern.
Regarding claims 3-20, claims 3-20 are allowable for the reasons given in claim 2 because of their dependency status from claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2011/0249424 to Joo and US 2011/0291152 to Liaw teach displays comprising circuit substrates but do not teach or suggest all the limitations of independent claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879